Citation Nr: 0013008	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus.  

Entitlement to service connection for spina bifida occulta 
(claimed as back pain sacralization of the fifth lumbar 
vertebra).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1977 to February 
1980.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in June 1998 which denied the claimed benefits.  


FINDINGS OF FACT

1.  There is no medical evidence showing that any hearing 
loss that the veteran may now have began in service or is 
otherwise related to service.  

2.  There is no medical evidence showing that any tinnitus 
that the veteran may now have began in service or is 
otherwise related to service.  

3.  The evidence shows that the veteran has sacralization of 
the fifth lumbar vertebra and spina bifida occulta, both of 
which are congenital defects.  


CONCLUSION OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107.  

3.  Service connection may not be granted for spina bifida 
occulta, a congenital defect.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The only service medical records that are of record are the 
history and physical examination report portions of the 
veteran's separation examination that was conducted in 
December 1979.  On the history portion, the veteran reported 
a history of recurrent back pain; he denied any history of 
hearing loss.  The examiner elaborated that the veteran 
complained of low back pain once in a while.  On examination, 
there was some tenderness noted in the lumbosacral area.  
Audiometric testing revealed pure tone thresholds of 15 
decibels or less in all tested frequencies in each ear.  
There was no report of tinnitus.  The examiner listed a 
diagnosis of low back pain.  

The DD Form 214 indicates that the veteran earned the M-16 
rifle expert badge and the hand grenade marksman badge.  The 
form reflects that he worked as a storage specialist during 
service.  

The record shows that additional, unproductive efforts were 
made to obtain other service medical records.  

Private audiometric testing reports beginning in July 1992 
show that the veteran had no more than slight hearing loss in 
either ear.  Those reports do not note any complaints of 
tinnitus.  None of the reports attributes any hearing loss or 
tinnitus that the veteran may have to service in any way.  

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  Satisfactory lay 
or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

Bilateral hearing loss and tinnitus

The record does not reflect any evidence that the veteran had 
any hearing loss or tinnitus during service.  Neither is 
there any evidence that he now has tinnitus, other than the 
notation on his claim form.  Although private medical records 
dated many years after service do show some hearing loss, 
there is no medical evidence that any hearing loss or 
tinnitus that the veteran may now have began in service or 
that it is in any way related to service.  

As noted above, a well grounded claim for hearing loss 
requires at least some evidence of a medical nexus between an 
in-service injury and the current disability.  the record in 
this case does not reflect any evidence of hearing loss or 
tinnitus during service or any in-service injury to which 
later hearing loss or tinnitus might be attributed.  Further, 
whether or not the veteran now has any hearing loss or 
tinnitus, there is no evidence whatsoever that either 
disorder was present in service; nor is there any evidence of 
any in-service injury that might have resulted in either 
disorder.  Accordingly, the Board finds that two of the 
Caluza criteria for a well grounded claim are not present as 
to either disorder.  His claims for service connection for 
those disorders are not plausible.  

Therefore, the claims for service connection for bilateral 
hearing loss and tinnitus must be denied as being not well 
grounded.  

Spina bifida

The service medical records indicate that the veteran had low 
back pain once in a while during service.  The only back 
disorder noted in service, however, was sacralization of the 
fifth lumbar vertebra with spina bifida occulta.  Those 
disorders are congenital defects for which service connection 
is not available.  The United States Court of Veterans 
Appeals (Court) has clarified that spina bifida is a 
developmental disability for which VA disability compensation 
benefits may not be granted.  Thibault v. Brown, 5 Vet. App 
520, 522-523 (1993).  Further, there is no evidence of any 
superimposed disease or injury during service warranting 
service connection for any resultant disability.  

The regulations clearly state that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
VA's General Counsel has held that such defects, therefore, 
may not be service-connected.  VAOPGCPREC 82-90.  Because the 
veteran's spina bifida and sacralization of the fifth lumbar 
vertebra are congenital defects, service connection is 
precluded by regulation.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  Accordingly, the 
veteran's claim for service connection for spina bifida is 
denied.  


ORDER

Lacking well grounded claims, service connection for 
bilateral hearing loss and tinnitus is denied.  

Service connection for spina bifida occulta is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

